DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-14 in the reply filed on 3/29/22  is acknowledged.
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 -14 are rejected by their dependency on claim 1.
Claim 1 recites the limitation "the water tank" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bioreactor" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fermentation" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the liquid fraction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the supplementary feed mix" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the centrifuge" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the purified liquid fraction" in lines 17 and 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first option" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the absorber" in lines 18 and 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pressure reactor" in lines 22 and 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the dryer" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second option" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the third option" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fourth option" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the dehydrator" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the obtained solid fraction" in lines 27 and 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the separated raw surfactants" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the raw surfactant tank" in lines 28-29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the aqueous solution" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surfactants" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the condenser" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the separated water" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the concentrated liquid fraction" in lines 32-33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the polymer separator" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the raw polymer" in line 34.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the raw polymer tank" in line 34.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ethanol recovery device" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the separated ethanol" in line 36.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fourth option" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  positively reciting the material being acted upon.  Aside from the step of hydrating, it is not clear what is happening to what substrate in the claim.  In the step of inoculation, the inoculation can be presumed to be happening to the hydrated oilseed, but the claim does not state as such. Throughout the claim the method steps are characterized as apparatus limitations rather than capturing the actual methods steps taken and characterizing what happens to the substrate from oilseed meal to extracted substances.
Claim 10 recites the limitation "the activated carbon" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Further clam 10 is rejected because it is unclear how a CO2 extraction is performed without inroading CO2. Appropriate correction is required.
Claim 11 recites “preferably using a membrane filter”.  The phrase "preferably" at line 3, render claim 11 indefinite because it is unclear whether the limitation following this phrase is part of the claimed invention. See MPEP §2173.05(d).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2007/0037267) in view of Dongfeng et al. (CN 102675274), Angelini et al. (US 2005/0175734), and Yoneda et al. (US 2004/0043451). 
Regarding Claims 1, 8, 10:  Lewis discloses a method of producing ethanol from milled plant material that is mixed with water at about 25% to about 45% water [0011; 0020; 0025; 0055].  Lewis discloses adding a microorganism and fermenting for 25 to about 150 hours or about 30 to about 40 hours, at 25°C to 40°C [0063; 0064; 0134].  Lewis discloses that following fermentation, the solid and liquid are separated by centrifugation [0083].  Lewis discloses drying the solids at lower temperatures so as not to burn, brown, or denature the dried grain [0089; 0095].  Lewis discloses using or selling the dried grain as animal feed [0084] and therefore sending it to a feed tank would have been obvious.  Lewis discloses centrifuging the liquid fraction [0083; 0089].  Lewis discloses centrifuging liquid portions and removal of solids [0137].  Lewis discloses the inclusion of enzymes as processing aids and the production of biopolymers due to their presence [0139; 0140].
Lewis does not disclose directing impurities from the liquid portion back to the bioreactor.
Lewis does not disclose “into the absorber, in which sorption of bio surfactants produced by microorganisms is carried out on activated carbon dioxide, desorption of bio surfactants produced by microorganisms is carried out by subjecting them to CO2 extraction under supercritical conditions of activated carbon with adsorbed bio surfactants, in the pressure reactor, which has previously been dried in the dryer”.
Lewis does not disclose the obtained solid fraction containing the separated raw surfactant is directed to the raw surfactant tank, and the aqueous solution is directed to the water tank, while the liquid fraction after separation of the surfactants, which contains polymers, is concentrated in the condenser, while the separated water is directed back to the water tank, and then from the concentrated liquid fraction in the polymer separator in the presence of ethanol, the polymer is separated in the raw polymer form which is directed to the raw polymer tank, and the liquid fraction is dispensed to the ethanol recovery device from which the separated ethanol is again directed to the polymer separator and the remaining liquid fraction purified from ethanol, containing bioproducts, is directed to the bioreactor, while raw surfactants and raw polymers are subjected to further refining and/or fractionation using known methods, and are directed to purified surfactin tanks or purified polymer tanks in a polymer fractionation device and/or surfactant fractionation device.
Dongfeng discloses exposing plant material to activated carbon and supercritical carbon dioxide [abstract].
Angelini discloses a method for converting grains.  Angelini discloses adding water to defatted grains (germ has been removed)  [0019;0022].  Angelini discloses fermentation of the grains by adding yeast [0037].  Angelini discloses a number of separation tanks [0054; 0061].
Yoneda discloses culture broth and treatment with acid precipitation in order to precipitate surfactants [0070].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Lewis to include the step of treating with activated carbon and supercritical CO2 as in Dongfeng in order to decolorize and deodorize and extracting to remove and obtain desired components. 
Further, it would have been obvious to modify the disposition and the treatment and location of the treatment of the by-products as in Angelini in order to extract desired components from the fermentation liquid fraction.
Further, it would have been obvious to one of ordinary skill in the art to modify the method of Lewis to include acid precipitation as in Yoneda in order to precipitate surfactants.
Regarding Claim 5:  Lewis as modified discloses as discussed above in claim 1.  Although Lewis does not disclose it would have been obvious that probiotic and prebiotics would have been formed as the instant references and the instant invention have the same substrates and involve the same fermentation process. 
Regarding Claim 11: Lewis as modified discloses as discussed above in claim 1.  Lewis does not disclose wherein the liquid fraction, after separating the surfactants, containing the polymers in the first stage, is concentrated by filtration, preferably using a membrane filter.
Regarding Claim 13: Lewis as modified discloses as discussed above in claim 1.  Lewis does not explicitly disclose wherein the supplementary feed mix component has enzymatic properties, and is capable of decomposing mycotoxins.  However, since Lewis as modified discloses the solids portion be used for animal feed and the obviousness of sending in to a separate tank, it would have been obvious that the fermented solid portion would have had the same characteristics as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 14: Lewis as modified discloses as discussed above in claim 1.  Lewis does not explicitly disclose wherein the supplementary feed mix component has mineral chelating properties.  However, since Lewis as modified discloses the solids portion be used for animal feed and the obviousness of sending in to a separate tank, it would have been obvious that the fermented solid portion would have had the same characteristics as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2007/0037267) in view of Dongfeng et al. (CN 102675274), Angelini et al. (US 2005/0175734), and Yoneda et al. (US 2004/0043451) as applied to claim 1 above and in further view of Burlew et al. (US 2014/00240064).
Regarding Claim 2:  Lewis discloses as discussed above in claim 1.  Lewis does not disclose that the oilseed is comprised of rapeseed.
Burlew discloses milling to generate a meal and then mixing the meal with water to form a slurry [0105].  Burlew discloses fermentation of a slurried substrate with microorganisms and that following fermentation the solids are removed and used for animal feed [0105; Fig. 11].  Burlew discloses rapeseed as a substrate [0041].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the substrate in Lewis for the rapeseed in Burlew since Lewis discloses that the plant material can be any plant material [0011].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2007/0037267) in view of Dongfeng et al. (CN 102675274), Angelini et al. (US 2005/0175734), and Yoneda et al. (US 2004/0043451) as applied to claim 1 above and in further view of Hashman (WO 2016/0040119).
Regarding Claim 3:  Lewis discloses as discussed above in claim 1.  Lewis does not disclose wherein the microorganisms are comprised of Bacillus subtilis natto.
Hashman discloses Bacillus natto as a plant propagative microorganism and relates to fermenting with the bacteria [0142].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the microbe of Lewis to include the B. natto of Hashman in order to provide disease prevention or treatment effects in feed produced from the oilseed [0046]. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2007/0037267) in view of Dongfeng et al. (CN 102675274), Angelini et al. (US 2005/0175734), and Yoneda et al. (US 2004/0043451) as applied to claim 1 above and in further view of Upjohn (GB 935,075).
Regarding Claim 4:  Lewis discloses as discussed above in claim 1.  Lewis does not disclose wherein the fermentation process is carried out under aeration conditions in the amount of 0.01 to 10 volumes of air per a volume of bioreactor for 1 minute.
Upjohn discloses hydrating soybean meal and then sterilizing followed by inoculation and fermentation [Ex. 1].  Upjohn discloses that the inoculated soybean meal is incubated for 2 days (48 hours) at 30°C [ Ex. 2].  Upjohn discloses that the solid liquid separation via filtration [Ex. 2].  Upjohn discloses fermentation under aeration conditions are 6 liters of air per minute [Ex. 2]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Lewis to include fermenting using aeration as in Upjohn in order to supply oxygen to the microbial cells thereby encouraging growth.  
Although Upjohn does not disclose 0.01 to 10 volumes of air per a volume of bioreactor for 1 minute it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the rate for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2007/0037267) in view of Dongfeng et al. (CN 102675274), Angelini et al. (US 2005/0175734), and Yoneda et al. (US 2004/0043451) as applied to claim 1 above and in further view of Jansen et al. (US 2006/0251761).
Regarding Claim 6:  Lewis discloses as discussed above in claim 1.  Lewis does not disclose wherein the activated carbon is in granular form.
Jansen discloses fermenting a grain and separating solids from liquids and further treating [abstract].  Jansen discloses using granular activated carbon [0049].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Lewis to include the activated carbon in tis granular form as in Jansen as this is a form typically used in the treatment of permeates.
Regarding Claim 9:  Lewis discloses as discussed above in claim 1.  Lewis does not disclose wherein the activated carbon is dried to obtain moisture levels equal to the maximum moisture of the meal.
Jansen discloses fermenting a grain and separating solids from liquids and further treating [abstract].  Jansen discloses using granular activated carbon [0049].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Lewis to include the activated carbon in tis granular form as in Jansen as this is a form typically used in the treatment of permeates.  Further since Jansen discloses granular activated carbon it would have been obvious that the carbon would have been dried.  Further the attaining of certain moisture levels is a result of filtering through activated carbon and the moisture content is a modifiable parameter.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2007/0037267) in view of Dongfeng et al. (CN 102675274), Angelini et al. (US 2005/0175734), and Yoneda et al. (US 2004/0043451) as applied to claim 1 above and in further view of Patterson et al. (US 2016/0100619).
Regarding Claim 7:  Lewis discloses as discussed above in claim 1.  Lewis does not disclose wherein desorption of surfactants were obtained by washing water, ethanol or both.
Yoneda discloses retrieval of surfactin by extraction with solvents such as methanol [0070].
Patterson discloses ethanol or methanol as an organic solvent [0101].
At effective filing date it would have been obvious to one of ordinary skill in the art to modify the method of Lewis to modify the methanol for the ethanol since Patterson discloses both as useful organic solvents.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2007/0037267) in view of Dongfeng et al. (CN 102675274), Angelini et al. (US 2005/0175734), and Yoneda et al. (US 2004/0043451) as applied to claim 1 above and in further view of Ulrich et al. (US 2003/0180897). 
Regarding Claim 10:  Lewis discloses as discussed above in claim 1.  Lewis does not disclose wherein the dried activated carbon should be is subjected to CO2 extraction under
supercritical conditions using such co- solvents as ethanol or methanol, or just ethanol, or methanol without introducing CO2.
Ulrich discloses solvent extraction of oilseed using combinations of ethanol and supercritical carbon dioxide [0020; 0045].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Lewis to include the combined ethanol and supercritical extraction as in Ulrich in order to provide increased extraction of the fermented liquid.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2007/0037267) in view of Dongfeng et al. (CN 102675274), Angelini et al. (US 2005/0175734), and Yoneda et al. (US 2004/0043451) as applied to claim 1 above and in further view of Pedersen et al. (US 2017/0114371).
Regarding Claim 12:  Lewis discloses as discussed above in claim 1.  Lewis does not disclose wherein desorption of surfactants were obtained by washing water, ethanol or both.
Pedersen discloses 99% cold ethanol precipitation of polymers from fermentation products [abstract; 0149].
At effective filing date it would have been obvious to one of ordinary skill in the art to modify the method of Lewis to include ethanol precipitate as in Pedersen to obtain soluble polymers.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foody et al. (WO 2017/049394), permeate with granulated activated carbon [abstract; 0036].
Zilch (US 5,316,782) Zilch discloses fermenting a substrate  and separating out the thin stillage and wet distillers grains [abstract; col. 4, lines 35-60]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793